Case 3:20-cv-00327-RJD Document 3-2 Filed 04/02/20 Page 1 of 3 Page ID #116




                      EXHIBIT 2
3/27/2020    Case 3:20-cv-00327-RJD DocumentDrugs@FDA:
                                             3-2 Filed FDA-Approved
                                                         04/02/20Drugs
                                                                    Page 2 of 3 Page ID #117




Drugs@FDA: FDA-Approved Drugs
  SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/DAF/INDEX.CFM?
 EVENT=BASICSEARCH.PROCESS)


  TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=DRUGS@FDA: FDA-APPROVED
 DRUGS&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/DAF/INDEX.CFM?EVENT=BASICSEARCH.PROCESS)


 

  EMAIL (MAILTO:?SUBJECT=DRUGS@FDA: FDA-APPROVED
 DRUGS&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/DAF/INDEX.CFM?EVENT=BASICSEARCH.PROCESS)



Home (index.cfm) | Previous Page

Search Results for "VALSARTAN"
Products listed on this page may not be equivalent to one another.
(http://www.fda.gov/drugs/informationondrugs/ucm075234.htm#searches_about)

     AMLODIPINE BESYLATE AND VALSARTAN

     AMLODIPINE BESYLATE, VALSARTAN AND HYDROCHLOROTHIAZIDE

     BYVALSON

     DIOVAN

     DIOVAN HCT

     ENTRESTO

     EXFORGE

     EXFORGE HCT

     HYDROCHLOROTHIAZIDE; VALSARTAN

       HYDROCHLOROTHIAZIDE; VALSARTAN (HYDROCHLOROTHIAZIDE; VALSARTAN) (/scripts/cder/daf/index.cfm?
       event=overview.process&ApplNo=205439) | ANDA #205439 | TABLET;ORAL | None (Tentative Approval) | HUAREN
       PHARMACEUTICAL CO LTD


     PREXXARTAN

     VALSARTAN




https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=BasicSearch.process                                 1/2
3/27/2020    Case 3:20-cv-00327-RJD DocumentDrugs@FDA:
                                             3-2 Filed FDA-Approved
                                                         04/02/20Drugs
                                                                    Page 3 of 3 Page ID #118



    VALSARTAN AND HYDROCHLOROTHIAZIDE

       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=078020) | ANDA #078020 | TABLET;ORAL |
       Prescription | MYLAN PHARMS INC
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=078946) | ANDA #078946 | TABLET;ORAL |
       Prescription | LUPIN LTD
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=091519) | ANDA #091519 | TABLET;ORAL |
       Discontinued | WATSON LABS TEVA
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=201662) | ANDA #201662 | TABLET;ORAL |
       Prescription | ALEMBIC PHARMS LTD
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=202519) | ANDA #202519 | TABLET;ORAL |
       Prescription | AUROBINDO PHARMA LTD
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=203000) | ANDA #203000 | TABLET;ORAL |
       Discontinued | ZYDUS PHARMS
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=203026) | ANDA #203026 | TABLET;ORAL |
       Discontinued | APOTEX INC
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=203145) | ANDA #203145 | TABLET;ORAL |
       Prescription | MACLEODS PHARMS LTD
       VALSARTAN AND HYDROCHLOROTHIAZIDE (HYDROCHLOROTHIAZIDE; VALSARTAN)
       (/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=206083) | ANDA #206083 | TABLET;ORAL |
       Prescription | PRINSTON INC


    VALSARTAN; HYDROCHLOROTHIAZIDE

       VALSARTAN; HYDROCHLOROTHIAZIDE (VALSARTAN; HYDROCHLOROTHIAZIDE) (/scripts/cder/daf/index.cfm?
       event=overview.process&ApplNo=091654) | ANDA #091654 | TABLET; ORAL | None (Tentative Approval) |
       TORRENT PHARMS LTD


    VALTURNA




https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=BasicSearch.process                        2/2
